     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9
10   Attorneys for Defendant
                                        UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
                                                SACRAMENTO DIVISION
13
14
                                                                ) Case No. 2:18-cv-01403-AC
     TERRANCE TURNER,                                           )
15
                                                                ) JOINT STIPULATION AND PROPOSED
                        Plaintiff,                              ) ORDER FOR AN EXTENSION OF TIME
16
                                                                )
              vs.                                               )
17
                                                                )
18   NANCY A. BERRYHILL,                                        )
     Acting Commissioner of Social Security,                    )
19                                                              )
                                                                )
                        Defendant.                              )
20
21
22            IT IS HEREBY STIPULATED, by and between the parties, through their respective

23   counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary

24   Judgment be extended from January 22, 2019 to March 1, 2019. This is Defendant’s first request

25   for an extension of time to respond to Plaintiff’s Motion for Summary Judgment.

26            Defendant requests this extension due to her counsel’s heavy workload. Defendant’s

27   counsel is currently responsible for two Social Security appellate cases before the United States

28   Court of Appeals for the Ninth Circuit, in addition to nine cases that require imminent briefing in



     Joint Stip. & Prop. Order for Ext.; 2:18-cv-01403-AC   1
 1   the United States District Courts for the Eastern District, Northern District, and Southern District
 2   of California, and District of Nevada, as well as two district court oral arguments
 3            Defendant’s counsel respectfully requests this additional time to expend the necessary
 4   time to review the 1,090-page record and to evaluate the issues Plaintiff raised, and to submit
 5   Defendant’s response for review by this Court.
 6            The parties further stipulate that all subsequent deadlines set forth in the Court’s
 7   Scheduling Order shall be extended accordingly.
 8            The parties stipulate in good faith, with no intent to prolong proceedings unduly.
 9
                                                            Respectfully submitted,
10
     Dated: January 18, 2019                                /s/ Beatrice Na for Peter Brixie*
11                                                          (* As authorized via email on January 18, 2019)
                                                            PETER BRIXIE
12
13                                                          Attorney for Plaintiff

14
15   Dated: January 18, 2019                                MCGREGOR W. SCOTT
                                                            United States Attorney
16
                                                     By:    /s/ Beatrice Na
17                                                          BEATRICE NA
18                                                          Special Assistant United States Attorney
                                                            Attorneys for Defendant
19
20
                                                            ORDER
21
     APPROVED AND SO ORDERED:
22
23
     Dated: January 22, 2019
24
25
26
27
28


     Joint Stip. & Prop. Order for Ext.; 2:18-cv-01403-AC   2
